UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 05-7827




In Re:   DARUS ZEHRBACH,

                                                          Petitioner.




                 On Petition for Writ of Mandamus.
                        (CA-05-79; CR-00-33)


Submitted:   January 27, 2006             Decided:   February 9, 2006


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Darus Zehrbach, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Darus   Zehrbach   has   filed   a   motion   for   an   order   of

mandamus on an expedited consideration basis, alleging the district

court has unduly delayed acting on his motion to vacate his

sentence pursuant to 28 U.S.C. § 2255 (2000).           He seeks an order

from this court directing the district court to act.          We find there

has been no undue delay in the district court.            Accordingly, we

deny the motion to expedite and deny the mandamus petition.                We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          PETITION DENIED




                                   - 2 -